


MODIFICATION AND LIMITED WAIVER TO
 
SECOND AMENDED AND RESTATED
 
LOAN AND SECURITY AGREEMENT
 
This Modification And Limited Waiver To Second Amended And Restated Loan And
Security Agreement (the "Agreement"), dated as of August 26, 2014, is entered
into by and among AeroCentury Corp., a Delaware corporation (the "Borrower"),
and Mufg Union Bank, N.A., formerly known as Union Bank, N.A. (“Union Bank”),
for itself, as Lender and Swing Line Lender, and as Agent for the Lenders
identified in the Loan Agreement (hereinafter defined), with reference to the
following facts.
 
RECITALS
 
A.           Pursuant to the terms of that certain Second Amended and Restated
Loan and Security Agreement dated as of May 30, 2014 (as the same may be further
amended, supplemented or otherwise modified from time to time, the "Loan
Agreement") by and between Borrower, as borrower, the Lenders party thereto, and
Union Bank, in its capacity as Lender and Swing Line Lender and as the Agent on
behalf and for the benefit of the Lenders, Lenders made available to Borrower a
revolving credit facility in the aggregate principal amount of up to One Hundred
Eighty Million Dollars ($180,000,000.00) (the "Loan").  Except as otherwise
specifically provided herein, all capitalized terms used and not defined herein
shall have the meanings set forth in the Loan Agreement.
 
B.           The Loan is evidenced by that certain (i) Second Amended and
Restated Revolving Note dated May 30, 2014, made by Borrower and payable to the
order of Union Bank in the maximum principal amount of $55,000,000.00; (ii)
Second Amended and Restated Revolving Note dated May 30, 2014, made by Borrower
and payable to the order of California Bank and Trust in the maximum principal
amount of $30,000,000.00; (iii) Second Amended and Restated Revolving Note dated
May 30, 2014, made by Borrower and payable to the order of U.S. Bank National
Association in the maximum principal amount of $30,000,000.00; (iv) Second
Amended and Restated Revolving Note dated May 30, 2014, made by Borrower and
payable to the order of Umpqua Bank in the maximum principal amount of
$25,000,000.00; (v) Amended and Restated Revolving Note dated May 30, 2014, made
by Borrower and payable to the order of First Bank in the maximum principal
amount of $20,000,000.00; (vi) Revolving Note dated May 30, 2014, made by
Borrower and payable to the order of Cathay Bank in the maximum principal amount
of $10,000,000.00; and (vii) Commercial Promissory Note [Swing Line] dated May
30, 2014, made by Borrower and payable to the order of Union Bank in the maximum
principal amount of $10,000,000.00 (collectively, the "Notes").
 
C.           The Notes are secured by the Collateral pursuant to, among other
things, Mortgages filed with the FAA, filed in the International Registry and
recorded or filed according to local law practices.
 
D.           In order to provide further assurances regarding the payment of the
Loan and the priority of the Collateral, Borrower delivered to Agent that
certain Subordination Agreement (Management Agreement) dated April 28, 2010, by
and between JetFleet Management Corp., a California corporation (“JMC”),
Borrower and Agent.
 
E.           The Loan Agreement, the Notes and the Mortgages, together with any
other documents executed by or among the parties in connection with the Loan,
and any and all amendments and modifications thereto, and together with all
financing statements and other documents or instruments filed or recorded in
connection with the Collateral and/or the Loan are referred to collectively as
the "Loan Documents".  This Agreement is a Loan Document.
 
F.           As of August 22, 2014, the outstanding principal balance, exclusive
of accrued interest and other expenses, under the Notes is $98,400,000.
 
G.           Borrower has notified Agent that Borrower is presently in
non-compliance of the “No Net Loss” covenant set forth in Section 6.15.5 of the
Loan Agreement for the quarter ending June 30, 2014 due to an impairment charge
in the amount of $6,800,000 that Borrower recorded with respect to five Fokker
100 aircraft (the “Covenant Non-Compliance”).
 
I.           Borrower has requested that the Lenders (i) waive any Default or
Event of Default arising from Borrower’s Covenant Non-Compliance with the
requirement of Section 6.15.5 of the Loan Agreement and (ii) modify the Loan
Agreement as set forth herein.  Lenders are willing to modify the Loan Agreement
as described below and agree to the requested waiver subject to all terms and
conditions set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree and covenant as follows:
 
AGREEMENT
 
1. Recitals.  The recitals set forth above are true, accurate and correct.
 
2. Reaffirmation of the Loan.  Borrower reaffirms all of its obligations under
all of the Notes and all other Loan Documents, in each case either as originally
executed or as the same may from time to time be supplemented, modified,
amended, restated, extended or supplanted.  Borrower acknowledges that it has no
claims, offsets or defenses with respect to the payment of sums due under the
Notes or any other Loan Document.
 
3. Waiver of Covenant Non-Compliance.  Based on the foregoing recitals, in
reliance on the truth and accuracy of the representations and warranties set
forth below, Agent, with the consent of Lenders, hereby waives, effective as of
the Modification Effective Date, any Default or Event of Default arising out of
Borrower’s Covenant Non-Compliance.  Such waiver shall not constitute a waiver
of any other violation of the Loan Documents.
 
4. Modification of Loan Agreement.  The Loan Agreement is hereby modified,
effective as of the Modification Effective Date, as follows:
 
4.1 Section 6.15.5 of the Loan Agreement is hereby deleted in its entirety and
is replaced with the following:
 
“6.15.5                      No Net Loss.  Borrower shall not suffer a
consolidated net loss, as calculated according to GAAP, as of the end of any
Fiscal Quarter, calculated on a year-to-date basis.  For the avoidance of doubt,
net loss will be calculated without any adjustment for Permitted Aircraft
Disposition Charges (if any) incurred during the calculation period; provided,
however, for the purposes of the covenant in this Section 6.15.5 the calculation
of net loss as of the end of any Fiscal Quarter through the period ending
December 31, 2015 shall not include any gains or losses on the sale,
revaluation, impairment charges, or other disposition event related to
Borrower’s Fokker 100 Aircraft  that occurred on or prior to September 30,
2015.”
 
4.2 Compliance Certificate.  Section 5 of the Compliance Certificate attached as
Exhibit D to the Loan Agreement is hereby deleted in its entirety and is
replaced with the following:
 
5.  Section 6.15.5:  No Net Loss
   
No net loss as of the end of any Fiscal Quarter
 
   
Net income calculated according to GAAP on a year-to-date basis*
 
$ 
 
*net income as of the end of any Fiscal Quarter through the period ending
December 31, 2015, shall not include any gains or losses on the sale,
revaluation, impairment charges, or other disposition event related to
Borrower’s Fokker 100 Aircraft that occurred on or prior to September 30, 2015.



5. Conditions Precedent.  Before this Agreement becomes effective and any party
becomes obligated under it, all of the following conditions shall have been
satisfied in a manner acceptable to Agent in its sole judgment (such date when
all the following conditions are so satisfied being the “Modification Effective
Date”):
 
5.1 Agent shall have received all of the following, each of which shall be
originals unless otherwise specified, each duly executed by an authorized
signatory of each party thereto and each in form and substance satisfactory to
Agent and its legal counsel (unless otherwise specified or, in the case of the
date of any of the following, unless Agent otherwise agrees or directs):
 
5.1.1 this Agreement; and
 
5.1.2 the Reaffirmation of Subordination Agreement and Consent to Modification
and Waiver executed by JMC in the form attached hereto.
 
5.2 Agent shall have received such documentation as Agent may reasonably require
to establish the due organization, valid existence and good standing of any
guarantor or other party to any of the Loan Documents, its qualification to
engage in business in each material jurisdiction in which they are engaged in
business or required to be so qualified, its authority to execute, deliver and
perform the Loan Documents to which it is a party, the identity, authority and
capacity of each authorized signatory thereof authorized to act on its behalf,
including certified copies of articles of organization and amendments thereto,
bylaws and operating agreements and amendments thereto, certificates of good
standing and/or qualification to engage in business, tax clearance certificates,
certificates of corporate resolutions, incumbency certificates, Certificates of
Responsible Officials, and the like.
 
5.3 Agent shall have received any other agreements, resolutions, documents,
opinion letters, entity documents, UCC and litigation searches, and information
relating to the Loan (including evidence of Borrower's authority to enter into
this Agreement) that Agent may reasonably require or request in connection with
this Agreement or in accordance with the other Loan Documents, including but not
limited to documents reaffirming Agent's security interest in the Collateral as
required according to local law practices.
 
5.4 All of the representations and warranties of Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of this Agreement.
 
6. Payment of Expenses.  Borrower shall pay the reasonable fees and expenses of
Agent's outside counsel, as well as any other reasonable documented costs and
expenses incurred or payable by the Agent in connection with due diligence,
syndication, and the preparation, execution and delivery of this Agreement and
the other documentation contemplated hereby.  In addition, as a condition to the
effectiveness of this Agreement, Borrower shall have paid any negotiated loan
fees associated with this Agreement to each Lender.
 
7. Borrower's Representations and Warranties.  Borrower represents and warrants
to Lenders as follows:
 
7.1 Loan Documents.  Except as otherwise disclosed to Agent in writing prior to
the date of this Agreement, all representations and warranties made and given by
Borrower in the Loan Documents are true, accurate and correct as of the date
hereof except with respect to the amended schedules attached hereto.
 
7.2 No Default.  Other than with respect to the Covenant Non-Compliance, there
exists no Event of Default or event which, with the passage of time or the
giving of notice or both, would constitute an Event of Default.
 
7.3 Borrowing Entity.  Borrower is a corporation, duly organized and existing
and in good standing under the laws of the State of Delaware, and is qualified
or licensed to do business in all jurisdictions (including California) in which
such qualification or licensing is required or in which the failure to so
qualify or to be so licensed could result in an Event of Default.  There have
been no changes in the organization, composition, ownership structure or
formation documents of Borrower since the inception of the Loan except for those
previously disclosed in writing to Agent.
 
7.4 Existing Liens.  As of the date hereof, except as disclosed in writing to
Agent, no Liens exist on any of Borrower's assets and/or property of any kind.
 
8. No Impairment; No Novation.  Except as specifically hereby amended, the Loan
Documents shall each remain unaffected by this Agreement and all Loan Documents
shall remain in full force and effect.  The execution and delivery of this
Agreement shall not constitute a novation of any Loan Document.
 
9. Integration.  The Loan Documents, including this Agreement:  (a) integrate
all the terms and conditions mentioned in or incidental to the Loan Documents;
(b) supersede all oral negotiations and prior and other writings with respect to
their subject matter; and (c) are intended by the parties as the final
expression of the agreement with respect to the terms and conditions set forth
in those documents and as the complete and exclusive statement of the terms
agreed to by the parties.  If there is any conflict between the terms,
conditions and provisions of this Agreement and those of any other agreement or
instrument, including any of the other Loan Documents, the terms, conditions and
provisions of this Agreement shall prevail.
 
10. Miscellaneous.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument.  Delivery of an executed counterpart of the
signature page to this Agreement by telefacsimile shall be effective as delivery
of a manually executed counterpart of this Agreement, and any party delivering
such an executed counterpart of the signature page to this Agreement by
telefacsimile to any other party shall thereafter also promptly deliver a
manually executed counterpart of this Agreement to such other party; provided;
however, that the failure to deliver such manually executed counterpart shall
not affect the validity, enforceability, or binding effect of this
Agreement.  If any court of competent jurisdiction in the state of California
determines any provision of this Agreement or any of the other Loan Documents to
be invalid, illegal or unenforceable, that portion shall be deemed severed from
the rest, which shall remain in full force and effect as though the invalid,
illegal or unenforceable portion had never been a part of the Loan
Documents.  This Agreement shall be governed by the laws of the State of
California, without regard to the choice of law rules of that State.  As used in
this Agreement, the word "include(s)" means "includes(s), without limitation,"
and the word "including" means "including, but not limited to."  In the event of
a dispute between any of the parties hereto over the meaning of this Agreement,
all parties shall be deemed to have been the drafter hereof, and any applicable
law that states that contracts are construed against the drafter shall not
apply.
 
[Remainder of Page Intentionally Left Blank.  Signature Pages Follow.]
 

SMRH:430844381.3
--
Modification and Limited Waiver
   
AeroCentury Corp.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.
 
BORROWER
 
 
AEROCENTURY CORP.,
a Delaware corporation
 
By:            
Name:                                                                                    
Title:            
 
 
 
 





 
S-
Modification and Limited Waiver
   
AeroCentury



 
 

--------------------------------------------------------------------------------

 



AGENT, LENDER AND SWING LINE LENDER:
 
MUFG UNION BANK, N.A.,
formerly known as Union Bank, N.A.
 
 
 
By:            
Name:                                                                                    
Title:            
 
 
 


 
S-
Modification and Limited Waiver
   
AeroCentury



 
 

--------------------------------------------------------------------------------

 



LENDER:
 
CALIFORNIA BANK AND TRUST
 
 
 
By:            
Name:                                                                                    
Title:            
 
 
 
 





 
S-
Modification and Limited Waiver
   
AeroCentury



 
 

--------------------------------------------------------------------------------

 



LENDER:
 
FIRST BANK
 
 
 
By:            
Name:                                                                                    
Title:            
 
 
 


 
S-
Modification and Limited Waiver
   
AeroCentury



 
 

--------------------------------------------------------------------------------

 



LENDER:
 
UMPQUA BANK
 
 
 
By:            
Name:                                                                                    
Title:            
 
 
 
 


 
S-
Modification and Limited Waiver
   
AeroCentury



 
 

--------------------------------------------------------------------------------

 



LENDER:
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By:            
Name:                                                                                    
Title:            
 
 
 
 





 
S-
Modification and Limited Waiver
   
AeroCentury



 
 

--------------------------------------------------------------------------------

 



LENDER:
 
CATHAY BANK
 
 
 
By:            
Name:                                                                                    
Title:            
 
 
 
 


 
S-
Modification and Limited Waiver
   
AeroCentury



 

 


 





